UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4053



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARIO ALBERTO REYES, a/k/a Alberto Garcia,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (3:04-cr-00161-1)


Submitted:   October 18, 2006          Decided:     November 28, 2006


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant.   Keith Michael Cave,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mario Alberto Reyes pleaded guilty, pursuant to a plea

agreement, to one count of conspiracy to possess with intent to

distribute and to distribute 500 grams or more of cocaine, in

violation of 21 U.S.C.A. §§ 846, 841(a)(1), (b)(1)(A) (West 1999 &

Supp. 2006); and one count of using and carrying a firearm during

and in relation to a drug trafficking crime and possessing the

firearm in furtherance of the drug trafficking crime, in violation

of 18 U.S.C.A. § 924(c) (West Supp. 2006) (Count Four).     Reyes’s

prior criminal record qualified him for an enhanced sentence as a

career offender.   The district court sentenced Reyes to 200 months

of imprisonment on the drug conspiracy, and a consecutive sixty-

month term on the firearm count.       On appeal, counsel for Reyes

filed an Anders brief, in which he states there are no meritorious

issues for appeal, but questions whether the district court had

jurisdiction to accept Reyes’s guilty plea and impose sentence,

whether the district court erred in accepting Reyes’s guilty plea

without ensuring it was knowing and voluntary, and whether the

district court erred in imposing a sentence of 200 months on Count

One.   In a pro se supplemental brief, Reyes asserts that the

Government breached the plea agreement.    We affirm.

          Because none of the arguments raised on appeal were

presented to the district court, we review only for plain error.

In order to correct error not asserted in the district court, Reyes


                               - 2 -
must establish “that an error occurred, that the error was plain,

and that the error affected his substantial rights.”               United

States v. Olano, 507 U.S. 725, 732 (1993).          Correction of plain

error established by the appellant remains, however, in the court’s

discretion, which should only be exercised if the error “seriously

affects the fairness, integrity or public reputation of judicial

proceedings.”   Id. (quoting United States v. Young, 470 U.S. 1, 15

(1985)).

           Counsel     suggests   that    the   district   court   lacked

jurisdiction.     In the discussion of this issue, however, counsel

argues that the factual basis was insufficient to demonstrate that

Reyes was involved in a drug conspiracy. Because the indictment in

this case properly alleged offenses against the laws of the United

States, the district court had jurisdiction over Reyes and the

charged crimes.      See generally United States v. Cotton, 535 U.S.

625, 629-31 (2002) (discussing criminal jurisdiction of district

courts).   Moreover, our review of the record leads us to conclude

that the district court correctly found that a sufficient factual

basis existed to support Reyes’s guilty plea.

           Counsel next suggests that the district court accepted

Reyes’s plea without ensuring it was knowing and voluntary.         Reyes

did not move in the district court to withdraw his guilty plea;

therefore, this court reviews his challenge to the adequacy of the

Fed. R. Crim. P. 11 hearing for plain error.       See United States v.


                                  - 3 -
Martinez, 277 F.3d 517, 525 (4th Cir. 2002).            Prior to accepting a

guilty plea, the trial court must ensure the defendant understands

the nature of the charges against him, the mandatory minimum and

maximum sentences, and other various rights, so it is clear that

the defendant is knowingly and voluntarily entering his plea.             The

court must also determine whether there is a factual basis for the

plea.     Fed. R. Crim. P. 11(b)(1), (3); United States v. DeFusco,

949 F.2d 114, 116, 120 (4th Cir. 1991).          Counsel does not specify

any deficiencies in the magistrate judge’s Rule 11 inquiry, and our

review of the plea hearing transcript reveals that the magistrate

judge conducted a thorough Rule 11 colloquy that assured Reyes’s

plea was made both knowingly and voluntarily.

            Counsel’s final assertion is that the district court

erred in sentencing Reyes to 200 months of imprisonment on the drug

conspiracy count in light of the dismissal of the indictment

against    one    co-defendant   and   the   thirty-seven    month   sentence

imposed on the other co-defendant, and the fact that Reyes was the

only suspect who cooperated with authorities and admitted his

involvement in the conspiracy.         The statutory sentencing factors

that a district court must consider in selecting a sentence include

“the     need    to   avoid   unwarranted    sentence    disparities    among

defendants with similar records who have been found guilty of

similar conduct.”        18 U.S.C.A. § 3553(a)(6) (West 2000 & Supp.

2006).     This court has held that a disparity in the length of


                                    - 4 -
sentences received by co-defendants is not a permissible ground for

a   departure     from     the    Guideline    range,    absent    prosecutorial

misconduct      such     as    manipulating    Guideline      factors.      United

States v. Withers, 100 F.3d 1142, 1149 (4th Cir. 1996).                  Reyes does

not allege that any sentencing manipulation by the Government

created a sentencing disparity.              In this case, Reyes and his co-

defendant were not similarly situated, and the disparity in their

sentences resulted from Reyes’s extensive criminal record and his

guilty plea to the firearm charge.                 We conclude that Reyes’s

sentence is reasonable.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                  We have

also   considered        the     arguments    asserted   in    Reyes’s     pro   se

supplemental brief and find them to be without merit. We therefore

affirm Reyes’s conviction and sentence.             This court requires that

counsel inform Reyes, in writing, of the right to petition the

Supreme Court of the United States for further review.                    If Reyes

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.               Counsel’s motion must

state that a copy thereof was served on Reyes.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                       - 5 -
        AFFIRMED




- 6 -